Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5 in the reply filed on  5/25/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0358593) in view of Fukuzumi et al. (US 2016/0079164 A1).

    PNG
    media_image1.png
    499
    630
    media_image1.png
    Greyscale

Regarding claim 1, Yu et al. disclose a semiconductor memory device comprising: 
a memory chip HP1/HP2 defined with a first pad 786 on one surface thereof; and 
a circuit chip 720 defined with a second pad 784 which is coupled with the first pad, on one surface thereof bonded with the one surface of the memory chip, 
the memory chip HP1/HP2 comprising: 
a memory cell array HP1/HP2; a bit line 780 disposed in a first wiring layer between the one surface and the memory cell array, and separated into a first bit line [788-left side of figure 11A] section and a second bit line section [788- right side of figure 11A]; and 
a power pad[788- center of figure 11A] disposed in a space between the first bit line section and the second bit line section in the first wiring layer, and coupled with the first pad (Yu et al. Fig. 11A).
It is noted, Yu et al. may not explicitly state the memory section and the circuity sections are specifically distinct chips and coupled at the metallization’s level in between.  Yu does however, teach the analogous structure pointed to with the equivalent reference element numbers.  The elements identified as the equivalent pads are structurally equivalent metal structures which are coupled and have a bonded interface similar to the claimed pads.  
Arguendo, should the metal structures of Yu not be considered structurally equivalent it would be obvious to for the two structures separately and then bond the memory section to the chip section to form the device of Yu, thereby resulting in the identical structure as claimed.  
For support of this assertion, of where the equivalent memory and circuity stack was alternatively known to be formed separate and then bonded thereby having the coupled bonding interface as claimed see Fukuzumi et al. Fig. 6-7

    PNG
    media_image2.png
    423
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    520
    741
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the metallization level[s] of Yu with coupled metallization level[s] as taught by Fukuzuma, since simple substitution of one known element for another to obtain predictable results of stacking nand memory layers over a circuit structure is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 2, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 1, further comprising: an external coupling pad 108 disposed on the other surface of the memory chip which faces away from the one surface, and provided with power from an external device; and a power coupling contact 576 passing through the memory cell array, and coupling the power pad and the external coupling pad (Yu fig. 11A).

Regarding claim 2, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 2, wherein the circuit chip includes a peripheral circuit which is coupled to the second pad, and the external coupling pad, the power coupling contact, the power pad, the first pad and the second pad configure a power transmission path for transferring power received from the external device, to the (Yu fig. 11A & ¶50- the circuity is disclosed to be “underlying” peripheral circuity.).

Regarding claim 4, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 2, wherein the memory cell array includes a memory block and a dummy block through which the power coupling contact passes, the memory block includes a plurality of gate electrode layers and a plurality of first interlayer dielectric layers which are alternately stacked, and vertical channels which pass through the plurality of gate electrode layers and the plurality of first interlayer dielectric layers stacked alternately, and the dummy block includes a plurality of dummy gate electrode layers and a plurality of second interlayer dielectric layers which are alternately stacked (Yu fig. 11A).

Regarding claim 5, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 4, wherein the memory block and the dummy block are arranged in an extending direction of the bit line (Yu fig. 11A).

Regarding claim 8, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 2, wherein the memory chip further includes a semiconductor layer which supports the memory cell array, and the semiconductor layer includes an opening which accommodates an isolation dielectric layer through which the power coupling contact passes (Yu fig. 11A).

Regarding claim 9, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 1, wherein a width of the power pad in a direction perpendicular to the extending direction of the bit line is larger than a width of the bit line (Yu fig. 11A).

Regarding claim 1, Yu et al. in view of Fukuzumi disclose a semiconductor memory device comprising: 
a memory chip defined with a plurality of first pads on one surface thereof; and a circuit chip defined with a plurality of second pads which are coupled with the plurality of first pads, on one surface thereof bonded with the one surface of the memory chip, the memory chip comprising (Yu fig. 11A – see regarding claim 1): 
a memory cell array including a plurality of memory blocks and a plurality of dummy blocks; a plurality of bit lines disposed in a first wiring layer between the one surface and the memory cell array, and each cut over a corresponding dummy block (Yu fig. 11A); and 
a plurality of power pads disposed in spaces in the first wiring layer, respectively, which are provided by cut bit lines, and coupled with the first pads, respectively (Yu fig. 11A – see regarding claim 1)

Regarding claim 11, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 10, wherein the power pads are arranged in an oblique direction that intersects with an extending direction of the bit lines and an arrangement direction of the bit lines (Yu fig. 11A).

Regarding claim 12, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 10, further comprising: a plurality of external coupling pads disposed on the other surface of the memory chip which faces away from the one surface, and provided with power from an external device; and a plurality of power coupling contacts passing through the dummy blocks, and coupling the power pads and the external coupling pads (Yu fig. 11A).

Regarding claim 13, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 10, wherein each of the memory blocks includes a plurality of gate electrode layers and a plurality of first interlayer dielectric layers which are alternately stacked, and vertical channels which pass through the plurality of gate electrode layers and the plurality of first interlayer dielectric layers stacked alternately, and each of the dummy blocks includes a plurality of dummy gate electrode layers and a plurality of second interlayer dielectric layers which are alternately stacked (Yu fig. 11A).

Regarding claim 14, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 10, wherein the memory blocks and the dummy blocks are arranged in the extending direction of the bit lines (Yu fig. 11A).

Regarding claim 15, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 10, wherein each of the bit lines includes a first bit (Yu fig. 11A).


Regarding claim 18, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 12, wherein the memory chip further includes a semiconductor layer which supports the memory blocks and the dummy blocks, and the semiconductor layer includes openings which accommodate isolation dielectric layers through which the power coupling contacts pass (Yu fig. 11A).

Regarding claim 19, Yu et al. in view of Fukuzumi disclose a semiconductor memory device according to claim 10, wherein a width of each of the power pads in a direction perpendicular to the extending direction of the bit lines is larger than a width of each of the bit lines (Yu fig. 11A).

Regarding claim 20, Yu et al. in view of Fukuzumi disclose a semiconductor memory device comprising: 
a first pad defined on one surface; 
an external coupling pad defined on the other surface which faces away from the one surface (Yu fig. 11A); 
a memory cell array disposed between the one surface and the other surface, and including a memory block and a dummy block; a bit line disposed in a first wiring layer between the memory cell array and the one surface, and separated into a first bit (Yu fig. 11A); 
a power pad disposed in a space in the first wiring layer, which is provided by the cut bit line, and coupled with the first pad (Yu fig. 11A); and 
a power coupling contact passing through the dummy block, and coupling the power pad and the external coupling pad (Yu fig. 11A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/17/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822